Exhibit 10.02
 
CORPORATE INTEGRITY AGREEMENT
BETWEEN THE
OFFICE OF INSPECTOR GENERAL
OF THE
DEPARTMENT OF HEALTH AND HUMAN SERVICES
AND
VITAS HOSPICE SERVICES, L.L.C., VITAS HEALTHCARE CORPORATION,
VITAS HEALTHCARE CORPORATION OF CALIFORNIA, VITAS
HEALTHCARE CORPORATION OF ILLINOIS, VITAS HEALTHCARE
CORPORATION OF FLORIDA, VITAS HEALTHCARE CORPORATION OF
OHIO, VITAS HEALTHCARE CORPORATION OF ATLANTIC, VITAS
HEALTHCARE OF TEXAS, L.P., VITAS HEALTHCARE CORPORATION
MIDWEST, AND VITAS HEALTHCARE CORPORATION OF GEORGIA.
I.
PREAMBLE

 
VITAS Hospice Services, L.L.C., VITAS Healthcare Corporation, VITAS Healthcare
Corporation of California, VITAS Healthcare Corporation of Illinois, VITAS
Healthcare Corporation of Florida, VITAS Healthcare Corporation of Ohio, VITAS
Healthcare Corporation of Atlantic, VITAS Healthcare of Texas, L.P., VITAS
Healthcare Corporation Midwest, and VITAS Healthcare Corporation of Georgia
(collectively, "VITAS"), hereby enter into this Corporate Integrity Agreement
(CIA) with the Office of Inspector General (OIG) of the United States Department
of Health and Human Services (HHS) to promote compliance with the statutes,
regulations, and written directives of Medicare, Medicaid, and all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) (Federal health
care program requirements).  Contemporaneously with this CIA, VITAS is entering
into a Settlement Agreement with the United States.
VITAS represents that it has an established corporate compliance program
("Compliance Program"), which preceded the execution of this CIA, and which
applies in all aspects to VITAS.  The Compliance Program includes written
policies and procedures, education and training programs, ongoing compliance
monitoring mechanisms and auditing functions for employees and agents to report
incidents of noncompliance in an anonymous and confidential manner, disciplinary
actions for individuals violating VITAS' policies and procedures, and oversight
by VITAS' Chief Compliance Officer and its Compliance Committee.  VITAS will
continue to operate its Compliance Program throughout the term of this CIA, and
shall ensure that VITAS complies with each requirement herein.
Vitas Corporate Integrity Agreement
1

--------------------------------------------------------------------------------

II.
TERM AND SCOPE OF THE CIA

 
A.            The period of the compliance obligations assumed by VITAS under
this CIA shall be five years from the effective date of this CIA.  The
"Effective Date" shall be the date on which the final signatory of this CIA
executes this CIA.  Each one-year period, beginning with the one-year period
following the Effective Date, shall be referred to as a "Reporting Period."
B.            Sections VII, X, and XI shall expire no later than 120 days after
OIG's receipt of: (1) VITAS' final Annual Report or (2) any additional materials
submitted by VITAS pursuant to OIG's request, whichever is later.
C.            For purposes of this CIA, the term "Covered Persons" includes: (1)
all owners of VITAS who are natural persons (other than shareholders who: (i)
have an ownership interest of less than 5% and (ii) acquired the ownership
interest through public trading); (2) all officers, directors, and employees of
VITAS; (3) all contractors, subcontractors, agents, and other persons who
furnish patient care items or services or who perform billing functions on
behalf of VITAS, excluding vendors whose sole connection with VITAS is selling
or otherwise providing medical supplies or equipment to VITAS; (4) all
physicians and other non-physician practitioners who are members of VITAS'
active medical staff.
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours during a Reporting Period,
except that any such individuals shall become "Covered Persons" at the point
when they work more than 160 hours during a Reporting Period.
III.
CORPORATE INTEGRITY OBLIGATIONS

 
VITAS shall establish and maintain a Compliance Program that includes the
following elements:
A.            Compliance Officer and Committee, Governing Body1, and Management
Compliance Obligations
 

--------------------------------------------------------------------------------

1 For the purposes of this CIA, the term "Governing Body" includes all Board
members that oversee VITAS' operations and any individual who is a member of the
governing body as defined pursuant to 42 C.F.R. § 418.100(b).
Vitas Corporate Integrity Agreement
2

--------------------------------------------------------------------------------

 
1.            Compliance Officer.  Within 90 days after the Effective Date,
VITAS shall appoint a Compliance Officer and shall maintain a Compliance Officer
for the term of the CIA.  The Compliance Officer shall be an employee and a
member of senior management of VITAS, shall report directly to the Chief
Executive Officer of VITAS, and shall not be or be subordinate to the General
Counsel or Chief Financial Officer or have any responsibilities that involve
acting in any capacity as legal counsel or supervising legal counsel functions
for VITAS.  The Compliance Officer shall be responsible for, without limitation:
a.
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;
 

b.
making periodic (at least quarterly) reports regarding compliance matters
directly to the Governing Body of VITAS and shall be authorized to report on
such matters to the Governing Body at any time.  Written documentation of the
Compliance Officer's reports to the Governing Body shall be made available to
OIG upon request; and
 

c.
monitoring the day-to-day compliance activities engaged in by VITAS as well as
any reporting obligations created under this CIA.

 
Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer's ability to perform
the duties outlined in this CIA.
VITAS shall report to OIG, in writing, any changes in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer's ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.
2.            Compliance Committee.  Within 90 days after the Effective Date,
VITAS shall appoint a Compliance Committee.  The Compliance Committee shall, at
a minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as billing, clinical, human resources, audit, and
operations).  The Compliance Officer shall chair the Compliance Committee and
the Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of VITAS' risk areas and
shall oversee monitoring of internal and external audits and investigations). 
The Compliance Committee shall meet at least quarterly.  The minutes of the
Compliance Committee meetings shall be made available to OIG upon request.
Vitas Corporate Integrity Agreement
3

--------------------------------------------------------------------------------

VITAS shall report to OIG, in writing, any actions or changes that would affect
the Compliance Committee's ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
3.            Governing Body Compliance Obligations.  The Governing Body of
VITAS shall be responsible for the review and oversight of matters related to
compliance with Federal health care program requirements and the obligations of
this CIA.
The Governing Body shall, at a minimum, be responsible for the following:
a.
meeting at least quarterly to review and oversee VITAS' compliance program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;
 

b.
submitting to OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period; and
 

c.
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Governing Body summarizing its review and oversight of VITAS'
compliance with Federal health care program requirements and the obligations of
this CIA.

 
At minimum, the resolution shall include the following language:
"The Governing Body has made a reasonable inquiry into the operations of VITAS'
Compliance Program, including the performance of the Compliance Officer and the
Compliance Committee.  Based on its inquiry and review, the Governing Body has
concluded that, to the best of its knowledge, VITAS has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the CIA."
Vitas Corporate Integrity Agreement
4

--------------------------------------------------------------------------------

If the Governing Body is unable to provide such a conclusion in the resolution,
the Governing Body shall include in the resolution a written explanation of the
reasons why it is unable to provide the conclusion and the steps it is taking to
implement an effective Compliance Program at VITAS.
VITAS shall report to OIG, in writing, any changes in the composition of the
Governing Body, or any actions or changes that would affect the Governing Body's
ability to perform the duties necessary to meet the obligations in this CIA,
within 15 days after such a change.
4.            Management Certifications.  In addition to the responsibilities
set forth in this CIA for all Covered Persons, certain VITAS employees
(Certifying Employees) are expected to monitor and oversee activities within
their areas of authority and shall annually certify that the applicable VITAS
department is in compliance with applicable Federal health care program
requirements and the obligations of this CIA.  These Certifying Employees shall
include, at a minimum, the following: Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer, Chief Information Officer, Chief
Compliance Officer, all Senior Vice Presidents with operations field
responsibility, National Medical Director, Chief Medical Officer and Chief
Nursing Officer.  For each Reporting Period, each Certifying Employee shall sign
a certification that states:
"I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision.  My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and VITAS
policies, and I have taken steps to promote such compliance.  To the best of my
knowledge, the [insert name of department] of VITAS is in compliance with all
applicable Federal health care program requirements and the obligations of the
Corporate Integrity Agreement.  I understand that this certification is being
provided to and relied upon by the United States."

Vitas Corporate Integrity Agreement
5

--------------------------------------------------------------------------------

 
If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.
Within 90 days after the Effective Date, VITAS shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing
the certification required by this section (e.g., reports that must be reviewed,
assessments that must be completed, sub-certifications that must be obtained,
etc. prior to the Certifying Employee making the required certification).
5.            Chemed Corporation Executive Certifications.  For each Reporting
Period of the CIA, each Chemed Corporation Executive shall certify that VITAS is
in compliance with Federal health care program requirements and the obligations
of this CIA as follows:
"I, [name of Chemed Corporation Executive], have made a reasonable inquiry into
the operations of VITAS' Compliance Program, including the performance of the
Compliance Officer and the Compliance Committee.  Based on my inquiry and
review, the I have concluded that, to the best of my knowledge, VITAS has
implemented an effective Compliance Program to meet Federal health care program
requirements and the obligations of the CIA."
For the purpose of this paragraph, "Chemed Corporation Executive" means all of
the following positions: Chief Executive Officer, and all Executive Vice
Presidents, excluding those Executive Vice Presidents who only have
responsibilities or obligations related to Roto-Rooter.  If any Chemed
Corporation Executive is unable to provide such a certification, the Chemed
Corporation Executive shall provide a written explanation of the reasons why he
or she is unable to provide the certification outlined above.
B.            Written Standards
Within 90 days after the Effective Date, VITAS shall develop and implement
written policies and procedures regarding the operation of its compliance
program, including the compliance program requirements outlined in this CIA and
VITAS' compliance with Federal health care program requirements (Policies and
Procedures).  Throughout the term of this CIA, VITAS shall enforce its Policies
and Procedures and shall make compliance with its Policies and Procedures an
element of evaluating the performance of all employees.




Vitas Corporate Integrity Agreement
6

--------------------------------------------------------------------------------

The Policies and Procedures shall be made available to all Covered Persons.
At least annually (and more frequently, if appropriate), VITAS shall assess and
update, as necessary, the Policies and Procedures.  Any new or revised Policies
and Procedures shall be made available to all Covered Persons.
All Policies and Procedures shall be made available to OIG upon request.
C.            Training and Education
1.            Covered Persons Training.  Within 90 days after the Effective
Date, VITAS shall develop a written plan (Training Plan) that outlines the steps
VITAS will take to ensure that all Covered Persons receive at least annual
training regarding VITAS' CIA requirements and Compliance Program and the
applicable Federal health care program requirements, including the requirements
of the Anti-Kickback Statute and the Stark Law.  The Training Plan shall include
information regarding the following: training topics, categories of Covered
Persons required to attend each training session, length of the training
session(s), schedule for training, and format of the training.  VITAS shall
furnish training to its Covered Persons pursuant to the Training Plan during
each Reporting Period.
2.            Governing Body Member Training.  Within 90 days after the
Effective Date, each member of the Governing Body shall receive at least two
hours of training.  This training shall address the corporate governance
responsibilities of board members, and the responsibilities of board members
with respect to review and oversight of the Compliance Program.  Specifically,
the training shall address the unique responsibilities of health care Governing
Body members, including the risks, oversight areas, and strategic approaches to
conducting oversight of a health care entity.  This training may be conducted by
an outside compliance expert hired by the Governing Body and should include a
discussion of the OIG's guidance on Governing Body member responsibilities.
New members of the Governing Body shall receive the Governing Body Member
Training described above within 30 days after becoming a member or within 90
days after the Effective Date, whichever is later.
3.            Training Records.  VITAS shall make available to OIG, upon
request, training materials and records verifying that Covered Persons and
Governing Body members have timely received the training required under this
section.
Vitas Corporate Integrity Agreement
7

--------------------------------------------------------------------------------

D.            Review Procedures
1.            General Description
a.
Engagement of Independent Review Organization.  Within 120 days after the
Effective Date, VITAS shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter "Independent Review
Organization" or "IRO"), to perform the reviews listed in this Section III.D. 
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.
 

b.
Retention of Records.  The IRO and VITAS shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and VITAS) related to the
reviews.

 
2.            Claims Review.  The IRO shall review claims submitted by VITAS and
reimbursed by the Medicare and Medicaid programs, to determine whether the items
and services furnished were medically necessary and appropriately documented and
whether the claims were correctly coded, submitted and reimbursed (Claims
Review) and shall prepare a Claims Review Report, as outlined in Appendix B to
this CIA, which is incorporated by reference.
3.            Independence and Objectivity Certification.  The IRO shall include
in its report(s) to VITAS a certification that the IRO has (a) evaluated its
professional independence and objectivity with respect to the reviews required
under this Section III.D and (b) concluded that it is, in fact, independent and
objective, in accordance with the requirements specified in Appendix A to this
CIA.  The IRO's certification shall include a summary of all current and prior
engagements between VITAS and the IRO.
E.            Risk Assessment and Internal Review Process
Within 90 days after the Effective Date, VITAS shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with VITAS' participation in the Federal health care
programs, including but not limited to the risks associated with the submission
of claims for items and services furnished to Medicare and Medicaid program
beneficiaries.  The risk assessment and internal review process shall require
compliance, legal, and department leaders, at least annually, to: (1) identify
and prioritize risks, (2) develop internal audit work plans related to the
identified risk areas, (3) implement the internal audit work plans, (4) develop
corrective action plans in response to the results of any internal audits
performed, and (5) track the implementation of the corrective action plans in
order to assess the effectiveness of such plans.  VITAS shall maintain the risk
assessment and internal review process for the term of the CIA.
Vitas Corporate Integrity Agreement
8

--------------------------------------------------------------------------------

F.            Disclosure Program
Within 90 days after the Effective Date, VITAS shall establish a Disclosure
Program that includes a mechanism (e.g., a toll-free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual's chain of command, any
identified issues or questions associated with VITAS' policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law.  VITAS shall appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to employees or by posting the
information in prominent common areas).
The Disclosure Program shall emphasize a nonretribution, nonretaliation policy
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained.  The Disclosure Program also
shall include a requirement that all of VITAS' Covered Persons shall be expected
to report suspected violations of any Federal health care program requirements
to the Compliance Officer or other appropriate individual designated by VITAS. 
Upon receipt of a disclosure, the Compliance Officer (or designee) shall gather
all relevant information from the disclosing individual.  The Compliance Officer
(or designee) shall make a preliminary, good faith inquiry into the allegations
set forth in every disclosure to ensure that he or she has obtained all of the
information necessary to determine whether a further review should be
conducted.  For any disclosure that is sufficiently specific so that it
reasonably: (1) permits a determination of the appropriateness of the alleged
improper practice; and (2) provides an opportunity for taking corrective action,
VITAS shall conduct an internal review of the allegations set forth in the
disclosure and ensure that proper follow-up is conducted.
The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt
of the disclosure.  The disclosure log shall include a summary of each
disclosure received (whether anonymous or not), the status of the respective
internal reviews, and any corrective action taken in response to the internal
reviews.
Vitas Corporate Integrity Agreement
9

--------------------------------------------------------------------------------

G.            Ineligible Persons
1.            Definitions.  For purposes of this CIA:
a.
an "Ineligible Person" shall include an individual or entity who:
 

i.
is currently excluded from participation in any Federal health care program; or
 

ii.
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded.
 

b.
"Exclusion List" means the HHS/OIG List of Excluded Individuals/Entities (LEIE)
(available through the Internet at http://www.oig.hhs.gov).

 
2.            Screening Requirements.  VITAS shall ensure that all prospective
and current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.
a.
VITAS shall screen all prospective Covered Persons against the Exclusion List
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.
 

b.
VITAS shall screen all current Covered Persons against the Exclusion List within
90 days after the Effective Date and on a monthly basis thereafter.
 

c.
VITAS shall implement a policy requiring all Covered Persons to disclose
immediately if they become an Ineligible Person.

 
Vitas Corporate Integrity Agreement
10

--------------------------------------------------------------------------------

Nothing in this Section III.G affects VITAS' responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person.  VITAS understands that
items or services furnished, ordered, or prescribed by excluded persons are not
payable by Federal health care programs and that VITAS may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether VITAS meets the
requirements of Section III.G.
3.            Removal Requirement.  If VITAS has actual notice that a Covered
Person has become an Ineligible Person, VITAS shall remove such Covered Person
from responsibility for, or involvement with, VITAS' business operations related
to the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person's compensation or the items or services furnished, ordered, or
prescribed by the Covered Person are paid in whole or part, directly or
indirectly, by any Federal health care program(s) from which the Covered Person
has been excluded at least until such time as the Covered Person is reinstated
into participation in such Federal health care program(s).
4.            Pending Charges and Proposed Exclusions.  If VITAS has actual
notice that a Covered Person is charged with a criminal offense that falls
within the scope of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed
for exclusion during the Covered Person's employment or contract term, or during
the term of a physician's or other practitioner's medical staff privileges,
VITAS shall take all appropriate actions to ensure that the responsibilities of
that Covered Person have not and shall not adversely affect the quality of care
rendered to any beneficiary or the accuracy of any claims submitted to any
Federal health care program.
H.            Notification of Government Investigation or Legal Proceeding
Within 30 days after discovery, VITAS shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to VITAS conducted or brought by
a governmental entity or its agents involving an allegation that VITAS has
committed a crime or has engaged in fraudulent activities.  This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal
proceeding.  VITAS also shall provide written notice to OIG within 30 days after
the resolution of the matter and a description of the findings and/or results of
the investigation or proceeding, if any.
Vitas Corporate Integrity Agreement
11

--------------------------------------------------------------------------------

I.            Overpayments
1.            Definition of Overpayment.  An "Overpayment" means any funds that
VITAS receives or retains under any Federal health care program to which VITAS,
after applicable reconciliation, is not entitled under such Federal health care
program.
2.            Overpayment Policies and Procedures.  Within 90 days after the
Effective Date, VITAS shall develop and implement written policies and
procedures regarding the identification, quantification, and repayment of
Overpayments received from any Federal health care program.
J.            Reportable Events
1.            Definition of Reportable Event.  For purposes of this CIA, a
"Reportable Event" means anything that involves:
a.
a substantial Overpayment;
 

b.
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;
 

c.
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or
 

d.
the filing of a bankruptcy petition by VITAS.

 
A Reportable Event may be the result of an isolated event or a series of
occurrences.
2.            Reporting of Reportable Events.  If VITAS determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, VITAS shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.
3.            Reportable Events under Section III.J.1.a. and III.J.1.b.  For
Reportable Events under Section III.J.1.a and b, the report to OIG shall
include:
 
Vitas Corporate Integrity Agreement
12

--------------------------------------------------------------------------------

a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of individuals and entities believed to be implicated,
including an explanation of their roles in the Reportable Event;
 

b.
a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event, if any;
 

c.
the Federal health care programs affected by the Reportable Event;
 

d.
a description of the steps taken by VITAS to identify and quantify any
Overpayments; and
 

e.
a description of VITAS' actions taken to correct the Reportable Event and
prevent it from recurring.
 

 
If the Reportable Event involves an Overpayment, within 60 days of
identification of the Overpayment, VITAS shall repay the Overpayment, in
accordance with the requirements of 42 U.S.C. § 1320a-7k(d) and 42 C.F.R. §
401.301-305 (and any applicable CMS guidance) and provide OIG with a copy of the
notification and repayment.
4.            Reportable Events under Section III.J.1.c.  For Reportable Events
under Section III.J.1.c, the report to OIG shall include:
a.
the identity of the Ineligible Person and the job duties performed by that
individual;
 

b.
the dates of the Ineligible Person's employment or contractual relationship;
 

c.
a description of the Exclusion List screening that VITAS completed before and/or
during the Ineligible Person's employment or contract and any flaw or breakdown
in the screening process that led to the hiring or contracting with the
Ineligible Person;
 

d.
a description of how the Ineligible Person was identified; and
 

e.
a description of any corrective action implemented to prevent future employment
or contracting with an Ineligible Person.

 
 
Vitas Corporate Integrity Agreement
13

--------------------------------------------------------------------------------

5.            Reportable Events under Section III.J.1.d.  For Reportable Events
under Section III.J.1.d, the report to OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
requirements implicated.
6.            Reportable Events Involving the Stark Law.  Notwithstanding the
reporting requirements outlined above, any Reportable Event that involves solely
a probable violation of section 1877 of the Social Security Act, 42 U.S.C.
§1395nn (the Stark Law) should be submitted by VITAS to the Centers for Medicare
& Medicaid Services (CMS) through the self-referral disclosure protocol (SRDP),
with a copy to the OIG.  If VITAS identifies a probable violation of the Stark
Law and repays the applicable Overpayment directly to the CMS contractor, then
VITAS is not required by this Section III.J to submit the Reportable Event to
CMS through the SRDP.
IV.
SUCCESSOR LIABILITY

 
In the event that, after the Effective Date, VITAS proposes to (a) sell any or
all of its business, business units, or locations (whether through a sale of
assets, sale of stock, or other type of transaction) relating to the furnishing
of items or services that may be reimbursed by a Federal health care program, or
(b) purchase or establish a new business, business unit, or location relating to
the furnishing of items or services that may be reimbursed by a Federal health
care program, the CIA shall be binding on the purchaser of any business,
business unit, or location and any new business, business unit, or location (and
all Covered Persons at each new business, business unit, or location) shall be
subject to the applicable requirements of this CIA, unless otherwise determined
and agreed to in writing by OIG.
If, in advance of a proposed sale or a proposed purchase, VITAS wishes to obtain
a determination by OIG that the proposed purchaser or the proposed acquisition
will not be subject to the requirements of the CIA, VITAS must notify OIG in
writing of the proposed sale or purchase at least 30 days in advance.  This
notification shall include a description of the business, business unit, or
location to be sold or purchased, a brief description of the terms of the
transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.
Vitas Corporate Integrity Agreement
14

--------------------------------------------------------------------------------

V.
IMPLEMENTATION AND ANNUAL REPORTS

 
A.            Implementation Report
Within 120 days after the Effective Date, VITAS shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report).  The Implementation Report shall, at a minimum,
include:
1.            the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
2.            the names and positions of the members of the Compliance Committee
required by Section III.A;
3.            the names of the Governing Body members who are responsible for
satisfying the Governing Body compliance obligations described in Section
III.A.3;
4.            the names and positions of the Certifying Employees required by
Section III.A.4 and a copy of the written process for completing the
certifications;
5.            a list of the Policies and Procedures required by Section III.B;
6.            the Training Plan required by Section III.C.1 and a description of
the Governing Body training required by Section III.C.2 (including a summary of
the topics covered, the length of the training, and when the training was
provided);
7.            the following information regarding the IRO(s): (a) identity,
address, and phone number; (b) a copy of the engagement letter; (c) information
to demonstrate that the IRO has the qualifications outlined in Appendix A to
this CIA; and (d) a certification from the IRO regarding its professional
independence and objectivity with respect to VITAS;
8.            a description of the risk assessment and internal review process
required by Section III.E;
9.            a description of the Disclosure Program required by Section III.F;
Vitas Corporate Integrity Agreement
15

--------------------------------------------------------------------------------

10.            a description of the Ineligible Persons screening and removal
process required by Section III.G;
11.            a copy of VITAS' policies and procedures regarding the
identification, quantification and repayment of Overpayments required by Section
III.I;
12.            a description of VITAS' corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business;
13.            a list of all of VITAS' locations (including locations and
mailing addresses), the corresponding name under which each location is doing
business, and the location's Medicare and state Medicaid program provider number
and/or supplier number(s); and
14.            the certifications required by Section V.C.
B.            Annual Reports
VITAS shall submit to OIG a report on its compliance with the CIA requirements
for each of the five Reporting Periods (Annual Report).  Each Annual Report
shall include, at a minimum, the following information:
1.            any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer; a current list of
the Compliance Committee members, a current list of the Governing Body members
who are responsible for satisfying the Governing Body compliance obligations,
and a current list of the Certifying Employees, along with the identification of
any changes made during the Reporting Period to the Compliance Committee,
Governing Body, and Certifying Employees;
2.            the dates of each report made by the Compliance Officer to the
Governing Body (written documentation of such reports shall be made available to
OIG upon request);
3.            the Governing Body resolution required by Section III.A.3 and a
description of the documents and other materials reviewed by the Governing Body,
as well as any additional steps taken, in its oversight of the compliance
program and in support of making the resolution;
Vitas Corporate Integrity Agreement
16

--------------------------------------------------------------------------------

4.            a list of any new or revised Policies and Procedures developed
during the Reporting Period;
5.            a description of any changes to VITAS' Training Plan developed
pursuant to Section III.C, and a summary of any Governing Body training provided
during the Reporting Period;
6.            a complete copy of all reports prepared pursuant to Section III.D
and VITAS' response to the reports, along with corrective action plan(s) related
to any issues raised by the reports;
7.            a certification from the IRO regarding its professional
independence and objectivity with respect to VITAS;
8.            a description of any changes to the risk assessment and internal
review process required by Section III.E, including the reasons for such
changes;
9.            a summary of the following components of the risk assessment and
internal review process during the Reporting Period: work plans developed,
internal audits performed, corrective action plans developed in response to
internal audits, and steps taken to track the implementation of the corrective
action plans.  Copies of any work plans, internal audit reports, and corrective
action plans shall be made available to OIG upon request;
10.            a summary of the disclosures in the disclosure log required by
Section III.F that relate to Federal health care programs, including at least
the following information: a description of the disclosure, the date the
disclosure was received, the resolution of the disclosure, and the date the
disclosure was resolved (if applicable).  The complete disclosure log shall be
made available to OIG upon request;
11.            a description of any changes to the Ineligible Persons screening
and removal process required by Section III.G, including the reasons for such
changes;
12.            a summary describing any ongoing investigation or legal
proceeding required to have been reported pursuant to Section III.H.  The
summary shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding;
13.            a description of any changes to the Overpayment policies and
procedures required by Section III.I, including the reasons for such changes;
 
Vitas Corporate Integrity Agreement
17

--------------------------------------------------------------------------------

14.            a summary of Reportable Events (as defined in Section III.J)
identified during the Reporting Period;
15.            a summary of any audits conducted during the applicable Reporting
Period by any Medicare or state Medicaid program contractor or any government
entity or contractor, involving a review of Federal health care program claims,
and VITAS' response/corrective action plan (including information regarding any
Federal health care program refunds) relating to the audit findings;
16.            a description of all changes to the most recently provided list
of VITAS' locations as required by Section V.A.13; and
17.            the certifications required by Section V.C.
The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period.  Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
C.            Certifications
1.            Certifying Employees.  In each Annual Report, VITAS shall include
the certifications of Certifying Employees required by Section III.A.4;
2.            Compliance Officer and Chief Executive Officer.  The
Implementation Report and each Annual Report shall include a certification by
the Compliance Officer and Chief Executive Officer that:
a.
to the best of his or her knowledge, except as otherwise described in the
report, VITAS has implemented and is in compliance with all of the requirements
of this CIA; and
 

b.
he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful.

 
3.            Chief Financial Officer.  The first Annual Report shall include a
certification by the Chief Financial Officer that, to the best of his or her
knowledge, VITAS has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from federal or state payors for unallowable
costs (as defined in the Settlement Agreement); and (c) to identify and adjust
any past charges or claims for unallowable costs.
Vitas Corporate Integrity Agreement
18

--------------------------------------------------------------------------------

D.            Designation of Information
VITAS shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552.  VITAS shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.
VI.
NOTIFICATIONS AND SUBMISSION OF REPORTS

 
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
 
OIG:
 
 
 
 
 
 
 
 
Administrative and Civil Remedies Branch
 
 
Office of Counsel to the Inspector General
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 
Cohen Building, Room 5527
 
 
330 Independence Avenue, S.W.
 
 
Washington, DC 20201
 
 
Telephone: 202.619.2078
 
 
Facsimile: 202.205.0604
 
 
 
 
 
 
 
 
VITAS:
 
 
 
 
 
 
 
 
Bob Miller, VITAS Chief Compliance Officer
 
 
2600 Chemed Center
 
 
255 East Fifth Street
 
 
Cincinnati, Ohio 45202
 
 
Telephone: 305-350-6331
 

 

Vitas Corporate Integrity Agreement
19

--------------------------------------------------------------------------------

 
Unless otherwise specified, all notifications and reports required by this CIA
shall be made by electronic mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received.  Upon request
by OIG, VITAS may be required to provide OIG with an electronic copy of each
notification or report required by this CIA in addition to a paper copy.
VII.
OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

 
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may conduct interviews,
examine and/or request copies of or copy VITAS' books, records, and other
documents and supporting materials, and conduct on-site reviews of any of VITAS'
locations, for the purpose of verifying and evaluating: (a) VITAS' compliance
with the terms of this CIA and (b) VITAS' compliance with the requirements of
the Federal health care programs.  The documentation described above shall be
made available by VITAS to OIG or its duly authorized representative(s) at all
reasonable times for inspection, audit, and/or reproduction.  Furthermore, for
purposes of this provision, OIG or its duly authorized representative(s) may
interview any of VITAS' owners who are natural persons (other than shareholders
who: (1) have an ownership interest of less than 5% and (2) acquired the
ownership interest through public trading), employees, contractors, and
directors who consent to be interviewed at the individual's place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and OIG.  VITAS shall assist OIG or its duly
authorized representative(s) in contacting and arranging interviews with such
individuals upon OIG's request.  VITAS' owners, employees, contractors, and
directors may elect to be interviewed with or without a representative of VITAS
present.
VIII.
DOCUMENT AND RECORD RETENTION

 
VITAS shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.
IX.
DISCLOSURES

 
Consistent with HHS's FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify VITAS prior to any release by OIG of
information submitted by VITAS pursuant to its obligations under this CIA and
identified upon submission by VITAS as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules. 
With respect to such releases, VITAS shall have the rights set forth at 45
C.F.R. § 5.65(d).
 
Vitas Corporate Integrity Agreement
20

--------------------------------------------------------------------------------

X.
BREACH AND DEFAULT PROVISIONS

 
VITAS is expected to fully and timely comply with all of its CIA obligations.
A.            Stipulated Penalties for Failure to Comply with Certain
Obligations
As a contractual remedy, VITAS and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as "Stipulated Penalties")
in accordance with the following provisions.
1.            A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day VITAS fails to
establish, implement or comply with any of the following obligations as
described in Section III:
a.
a Compliance Officer;
 

b.
a Compliance Committee;
 

c.
the Governing Body compliance obligations;
 

d.
the management certification obligations;
 

e.
written Policies and Procedures;
 

f.
training and education of Covered Persons and Governing Body Members;
 

g.
a risk assessment and internal review process;
 

h.
a Disclosure Program;
 

i.
Ineligible Persons screening and removal requirements;
 

j.
notification of Government investigations or legal proceedings;
 

k.
policies and procedures regarding the repayment of Overpayments; and
 

l.
reporting of Reportable Events.

 
 
Vitas Corporate Integrity Agreement
21

--------------------------------------------------------------------------------

2.            A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day VITAS fails to engage
and use an IRO, as required by Section III.D, Appendix A, or Appendix B.
3.            A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day VITAS fails to submit
a complete Implementation Report, Annual Report or any certification to OIG in
accordance with the requirements of Section V by the deadlines for submission.
4.            A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day VITAS fails to submit
any Claims Review Report in accordance with the requirements of Section III.D
and Appendix B or fails to repay any Overpayment identified by the IRO, as
required by Appendix B.
5.            A Stipulated Penalty of $1,500 for each day VITAS fails to grant
access as required in Section VII.  (This Stipulated Penalty shall begin to
accrue on the date VITAS fails to grant access.)
6.            A Stipulated Penalty of $50,000 for each false certification
submitted by or on behalf of VITAS as part of its Implementation Report, any
Annual Report, additional documentation to a report (as requested by the OIG),
or otherwise required by this CIA.
7.            A Stipulated Penalty of $1,000 for each day VITAS fails to comply
fully and adequately with any obligation of this CIA.  OIG shall provide notice
to VITAS stating the specific grounds for its determination that VITAS has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps VITAS shall take to comply with the CIA.  (This Stipulated Penalty shall
begin to accrue 10 days after the date VITAS receives this notice from OIG of
the failure to comply.)  A Stipulated Penalty as described in this Subsection
shall not be demanded for any violation for which OIG has sought a Stipulated
Penalty under Subsections 1- 6 of this Section.
 
Vitas Corporate Integrity Agreement
22

--------------------------------------------------------------------------------

B.            Timely Written Requests for Extensions
VITAS may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA.  Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after VITAS fails to meet the
revised deadline set by OIG.  Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three days after VITAS receives OIG's written denial of such
request or the original due date, whichever is later.  A "timely written
request" is defined as a request in writing received by OIG at least five days
prior to the date by which any act is due to be performed or any notification or
report is due to be filed.
C.            Payment of Stipulated Penalties
1.            Demand Letter.  Upon a finding that VITAS has failed to comply
with any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify VITAS of: (a) VITAS'
failure to comply; and (b) OIG's exercise of its contractual right to demand
payment of the Stipulated Penalties.  (This notification shall be referred to as
the "Demand Letter.")
2.            Response to Demand Letter.  Within 10 days after the receipt of
the Demand Letter, VITAS shall either: (a) cure the breach to OIG's satisfaction
and pay the applicable Stipulated Penalties or (b) request a hearing before an
HHS administrative law judge (ALJ) to dispute OIG's determination of
noncompliance, pursuant to the agreed upon provisions set forth below in Section
X.E.  In the event VITAS elects to request an ALJ hearing, the Stipulated
Penalties shall continue to accrue until VITAS cures, to OIG's satisfaction, the
alleged breach in dispute.  Failure to respond to the Demand Letter in one of
these two manners within the allowed time period shall be considered a material
breach of this CIA and shall be grounds for exclusion under Section X.D.
3.            Form of Payment.  Payment of the Stipulated Penalties shall be
made by electronic funds transfer to an account specified by OIG in the Demand
Letter.
4.            Independence from Material Breach Determination.  Except as set
forth in Section X.D.1.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG's decision that VITAS has
materially breached this CIA, which decision shall be made at OIG's discretion
and shall be governed by the provisions in Section X.D, below.
 
Vitas Corporate Integrity Agreement
23

--------------------------------------------------------------------------------

D.            Exclusion for Material Breach of this CIA
1.            Definition of Material Breach.  A material breach of this CIA
means:
a.
repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;
 

b.
a failure by VITAS to report a Reportable Event, take corrective action, or make
the appropriate refunds, as required in Section III.J;
 

c.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or
 

d.
a failure to engage and use an IRO in accordance with Section III.D, Appendix A,
or Appendix B.

 
2.            Notice of Material Breach and Intent to Exclude.  The parties
agree that a material breach of this CIA by VITAS constitutes an independent
basis for VITAS' exclusion from participation in the Federal health care
programs.  The length of the exclusion shall be in the OIG's discretion, but not
more than five years per material breach.  Upon a determination by OIG that
VITAS has materially breached this CIA and that exclusion is the appropriate
remedy, OIG shall notify VITAS of: (a) VITAS' material breach; and (b) OIG's
intent to exercise its contractual right to impose exclusion.  (This
notification shall be referred to as the "Notice of Material Breach and Intent
to Exclude.")
3.            Opportunity to Cure.  VITAS shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate
that:
a.
the alleged material breach has been cured; or
 

b.
the alleged material breach cannot be cured within the 30 day period, but that:
(i) VITAS has begun to take action to cure the material breach; (ii) VITAS is
pursuing such action with due diligence; and (iii) VITAS has provided to OIG a
reasonable timetable for curing the material breach.

 

 
Vitas Corporate Integrity Agreement
24

--------------------------------------------------------------------------------

4.            Exclusion Letter.  If, at the conclusion of the 30 day period,
VITAS fails to satisfy the requirements of Section X.D.3, OIG may exclude VITAS
from participation in the Federal health care programs.  OIG shall notify VITAS
in writing of its determination to exclude VITAS.  (This letter shall be
referred to as the "Exclusion Letter.") Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of VITAS' receipt of the Exclusion Letter.  The exclusion shall
have national effect.  Reinstatement to program participation is not automatic. 
At the end of the period of exclusion, VITAS may apply for reinstatement by
submitting a written request for reinstatement in accordance with the provisions
at 42 C.F.R. §§ 1001.3001-.3004.
E.            Dispute Resolution
1.            Review Rights.  Upon OIG's delivery to VITAS of its Demand Letter
or of its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, VITAS shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to this CIA.  Specifically, OIG's determination to
demand payment of Stipulated Penalties or to seek exclusion shall be subject to
review by an HHS ALJ and, in the event of an appeal, the HHS Departmental
Appeals Governing Body (DAB), in a manner consistent with the provisions in 42
C.F.R. § 1005.2-1005.21.  Notwithstanding the language in 42 C.F.R. § 1005.2(c),
the request for a hearing involving Stipulated Penalties shall be made within 10
days after receipt of the Demand Letter and the request for a hearing involving
exclusion shall be made within 25 days after receipt of the Exclusion Letter. 
The procedures relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html
2.            Stipulated Penalties Review.  Notwithstanding any provision of
Title 42 of the United States Code or Title 42 of the Code of Federal
Regulations, the only issues in a proceeding for Stipulated Penalties under this
CIA shall be: (a) whether VITAS was in full and timely compliance with the
obligations of this CIA for which OIG demands payment; and (b) the period of
noncompliance.  VITAS shall have the burden of proving its full and timely
compliance and the steps taken to cure the noncompliance, if any.  OIG shall not
have the right to appeal to the DAB an adverse ALJ decision related to
Stipulated Penalties.  If the ALJ agrees with OIG with regard to a finding of a
breach of this CIA and orders VITAS to pay Stipulated Penalties, such Stipulated
Penalties shall become due and payable 20 days after the ALJ issues such a
decision unless VITAS requests review of the ALJ decision by the DAB.  If the
ALJ decision is properly appealed to the DAB and the DAB upholds the
determination of OIG, the Stipulated Penalties shall become due and payable 20
days after the DAB issues its decision.
 
Vitas Corporate Integrity Agreement
25

--------------------------------------------------------------------------------

 
3.            Exclusion Review.  Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be whether VITAS was in material breach of this CIA and, if so, whether:
a.
VITAS cured such breach within 30 days of its receipt of the Notice of Material
Breach; or
 

b.
the alleged material breach could not have been cured within the 30 day period,
but that, during the 30 day period following VITAS' receipt of the Notice of
Material Breach: (i) VITAS had begun to take action to cure the material breach;
(ii) VITAS pursued such action with due diligence; and (iii) VITAS provided to
OIG a reasonable timetable for curing the material breach.

 
For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for VITAS, only after a DAB
decision in favor of OIG.  VITAS' election of its contractual right to appeal to
the DAB shall not abrogate OIG's authority to exclude VITAS upon the issuance of
an ALJ's decision in favor of OIG.  If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that VITAS may
request review of the ALJ decision by the DAB.  If the DAB finds in favor of OIG
after an ALJ decision adverse to OIG, the exclusion shall take effect 20 days
after the DAB decision.  VITAS shall waive its right to any notice of such an
exclusion if a decision upholding the exclusion is rendered by the ALJ or DAB. 
If the DAB finds in favor of VITAS, VITAS shall be reinstated effective on the
date of the original exclusion.
4.            Finality of Decision.  The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations.  Consequently, the parties to this CIA agree that the DAB's
decision (or the ALJ's decision if not appealed) shall be considered final for
all purposes under this CIA.
 
Vitas Corporate Integrity Agreement
26

--------------------------------------------------------------------------------

XI.
EFFECTIVE AND BINDING AGREEMENT

 
VITAS and OIG agree as follows:
A.            This CIA shall become final and binding on the date the final
signature is obtained on the CIA.
B.            This CIA constitutes the complete agreement between the parties
and may not be amended except by written consent of the parties to this CIA.
C.            OIG may agree to a suspension of VITAS' obligations under this CIA
based on a certification by VITAS that it is no longer providing health care
items or services that will be billed to any Federal health care program and it
does not have any ownership or control interest, as defined in 42 U.S.C.
§1320a-3, in any entity that bills any Federal health care program.  If VITAS is
relieved of its CIA obligations, VITAS shall be required to notify OIG in
writing at least 30 days in advance if VITAS plans to resume providing health
care items or services that are billed to any Federal health care program or to
obtain an ownership or control interest in any entity that bills any Federal
health care program.  At such time, OIG shall evaluate whether the CIA will be
reactivated or modified.
D.            All requirements and remedies set forth in this CIA are in
addition to and do not affect (1) VITAS' responsibility to follow all applicable
Federal health care program requirements or (2) the government's right to impose
appropriate remedies for failure to follow applicable Federal health care
program requirements.
E.            The undersigned VITAS signatories represent and warrant that they
are authorized to execute this CIA.  The undersigned OIG signatories represent
that they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.
F.            This CIA may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same CIA. 
Electronically-transmitted copies of signatures shall constitute acceptable,
binding signatures for purposes of this CIA.
 
Vitas Corporate Integrity Agreement
27

--------------------------------------------------------------------------------


 
 
ON BEHALF OF CHEMED
 
 
 
 
 
 
 
 
 
 
/s/ Nick Westfall
 
10-27-17
NICK WESTFALL
 
DATE
Executive Vice President
 
 
Chemed Corporation
 
 
 
 
 
 
 
 
 
 
 
/s/ Peter Spivack
 
10-27-17
PETER SPIVACK
 
DATE
Hogan Lovells US, LLP
 
 
Counsel for Chemed Corporation
 
 
 
 
 
 
 
 
 
ON BEHALF OF VITAS
 
 
 
 
 
 
 
/s/ Nick Westfall
 
10-27-17
NICK WESTFALL
 
DATE
Executive Vice President
 
 
Chemed Corporation
 
 
 
 
 
 
 
 
 
 
 
/s/ Peter Spivack
 
10-27-17
PETER SPIVACK
 
DATE
Hogan Lovells US, LLP
 
 
Counsel for Chemed Corporation
 
 

 
 
Vitas Corporate Integrity Agreement
28

--------------------------------------------------------------------------------

 
 
ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
 
 
 
 
 
 
 
 
 
 
/s/ Lisa M. Re
 
10/30/17
LISA M. RE
 
DATE
Assistant Inspector General for Legal Affairs
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 
 
 
 
     
 
 
 
/s/ Karen Glassman
 
10/30/17
KAREN S. GLASSMAN
 
DATE
Senior Counsel
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 
 
 
 
 
 
 
 
 
 
/s/ Tonya Keusseyan
 
10/30/17
TONYA KEUSSEYAN
 
DATE
Senior Counsel
 
 
Office of Inspector General
 
 
U.S. Department of Health and Human Services
 
 

 
 
 
Vitas Corporate Integrity Agreement
 
29

--------------------------------------------------------------------------------

 
 
APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.
A.
IRO Engagement

 
1.            VITAS shall engage an IRO that possesses the qualifications set
forth in Paragraph B, below, to perform the responsibilities in Paragraph C,
below.  The IRO shall conduct the review in a professionally independent and
objective fashion, as set forth in Paragraph D.  Within 30 days after OIG
receives the information identified in Section V.A.7 of the CIA or any
additional information submitted by VITAS in response to a request by OIG,
whichever is later, OIG will notify VITAS if the IRO is unacceptable.  Absent
notification from OIG that the IRO is unacceptable, VITAS may continue to engage
the IRO.
2.            If VITAS engages a new IRO during the term of the CIA, that IRO
must also meet the requirements of this Appendix.  If a new IRO is engaged,
VITAS shall submit the information identified in Section V.A.7 of the CIA to OIG
within 30 days of engagement of the IRO.  Within 30 days after OIG receives this
information or any additional information submitted by VITAS at the request of
OIG, whichever is later, OIG will notify VITAS if the IRO is unacceptable. 
Absent notification from OIG that the IRO is unacceptable, VITAS may continue to
engage the IRO.
B.
IRO Qualifications

 
The IRO shall:
1.            assign individuals to conduct the Claims Review who have expertise
in the Medicare and state Medicaid program requirements applicable to the claims
being reviewed;
2.            assign individuals to design and select the Claims Review sample
who are knowledgeable about the appropriate statistical sampling techniques;
3.            assign individuals to conduct the coding review portions of the
Claims Review who have experience in providing healthcare services under the
Medicare Hospice Benefit, including making eligibility and level of care
decisions;
4.            assign licensed nurses or physicians with relevant education,
training and specialized expertise (or other licensed health care professionals
acting within their scope of practice and specialized expertise) to make the
medical necessity determinations required by the Claims Review; and
5.            have sufficient staff and resources to conduct the reviews
required by the CIA on a timely basis.
 
Vitas CIA – Appendix A
1

--------------------------------------------------------------------------------

C.
IRO Responsibilities

 
The IRO shall:
1.            perform each Claims Review in accordance with the specific
requirements of the CIA;
2.            follow all applicable Medicare and state Medicaid program rules
and reimbursement guidelines in making assessments in the Claims Review;
3.            request clarification from the appropriate authority (e.g.,
Medicare contractor), if in doubt of the application of a particular Medicare or
state Medicaid program policy or regulation;
4.            respond to all OIG inquires in a prompt, objective, and factual
manner; and
5.            prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.
D.
IRO Independence and Objectivity

 
The IRO must perform the Claims Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the U.S. Government Accountability Office.
E.
IRO Removal/Termination

 
1.            VITAS and IRO.  If VITAS terminates its IRO or if the IRO
withdraws from the engagement during the term of the CIA, VITAS must submit a
notice explaining (a) its reasons for termination of the IRO or (b) the IRO's
reasons for its withdrawal to OIG, no later than 30 days after termination or
withdrawal.  VITAS must engage a new IRO in accordance with Paragraph A of this
Appendix and within 60 days of termination or withdrawal of the IRO.
2.            OIG Removal of IRO.  In the event OIG has reason to believe the
IRO does not possess the qualifications described in Paragraph B, is not
independent and objective as set forth in Paragraph D, or has failed to carry
out its responsibilities as described in Paragraph C, OIG shall notify VITAS in
writing regarding OIG's basis for determining that the IRO has not met the
requirements of this Appendix.  VITAS shall have 30 days from the date of OIG's
written notice to provide information regarding the IRO's qualifications,
independence or performance of its responsibilities in order to resolve the
concerns identified by OIG.  If, following OIG's review of any information
provided by VITAS regarding the IRO, OIG determines that the IRO has not met the
requirements of this Appendix, OIG shall notify VITAS in writing that VITAS
shall be required to engage a new IRO in accordance with Paragraph A of this
Appendix.  VITAS must engage a new IRO within 60 days of its receipt of OIG's
written notice.  The final determination as to whether or not to require VITAS
to engage a new IRO shall be made at the sole discretion of OIG.
 
 
Vitas CIA – Appendix A
 
 
2

--------------------------------------------------------------------------------

 
 
APPENDIX B
CLAIMS REVIEW
A.            Claims Review.  The Claims Review shall consist of two components,
the Eligibility Review and the Appropriate Level of Services Review.  The IRO
shall perform the Eligibility Review and the Appropriate Level of Services
Review annually to cover each of the five Reporting Periods.
1.            Definitions.  For the purposes of the Claims Review, the following
definitions shall be used:
a.
Claim Period: The period of time covered by a complete election period as
defined at 42 C.F.R. 418.21, for which claims were submitted to Medicare by
VITAS for services provided to a beneficiary.
 

b.
Overpayment: The amount of money VITAS has received in excess of the amount due
and payable under Medicare requirements, as determined by the IRO in connection
with the reviews performed under this Appendix B.
 

c.
Hospice Population: All hospices owned and/or operated by VITAS at any time
during the Reporting Period.  Each VITAS hospice provider number is to be
considered a separate "Hospice."
 

d.
Beneficiary Population: The Beneficiary Population shall be defined as all
Medicare beneficiaries who received uninterrupted services from VITAS for 210
days or more at any time during the Reporting Period at a Hospice and for whom
VITAS submitted a claim and received reimbursement.
 

e.
Beneficiary Sample: A Beneficiary Sample shall consist of a statistically valid
random sample of 30 Medicare beneficiaries drawn from the Beneficiary Population
at a Hospice.
 

f.
Eligibility Review Error Rate: The Eligibility Review Error Rate shall be
calculated by dividing the Overpayment in the Eligibility Review by the total
dollar amount associated with hospice services reimbursed during the Reporting
Period by Medicare for beneficiaries in the Beneficiary Population included in
the Eligibility Review.
 

 
 
Vitas CIA – Appendix B
1

--------------------------------------------------------------------------------

 
 
g.
Level of Services: One of the four categories of care reimbursed under the
Medicare hospice benefit, which consist of:
 

i.
Routine Home Care – when a patient is at home and is not receiving Continuous
Care services;
 

ii.
Continuous Care – when a patient is at home and receives services that consist
predominantly of nursing care on a continuous basis for brief periods of crisis
and as necessary to maintain the terminally ill at home.  See 42 C.F.R. §
418.204;
 

iii.
Inpatient Respite Care – when a patient receives care at an approved facility on
a short term basis for respite; and
 

iv.
General Inpatient Care – when a patient receives care in an inpatient facility
for pain control or acute or chronic symptom management that cannot be managed
in other settings.
 

h.
Appropriate Level of Services Review Error Rate: The Error Rate for the
Appropriate Level of Services Review shall be calculated by dividing the
Overpayment in the Appropriate Level of Services Review by the total dollar
amount associated with hospice services reimbursed during the Reporting Period
by Medicare for beneficiaries in the Beneficiary Population included in the
Appropriate Level of Services Review.

 
2.            Selection of Hospices for Review.  The OIG shall select 10% of the
Hospices, or three Hospices, whichever is greater, from the Hospice Population
and provide the identities of those Hospices to the IRO at least 30 days before
the end of the Reporting Period.  The IRO shall perform a separate Eligibility
Review and Appropriate Level of Services Review for each Hospice selected.
3.            Description of Reviews.
 
 
 
Vitas CIA – Appendix B
2

--------------------------------------------------------------------------------

 
a.
Eligibility Review. The IRO shall select a Beneficiary Sample. For each Medicare
beneficiary in the Beneficiary Sample, the IRO shall randomly select a Claim
Period to be reviewed (Selected Claim Period). The IRO shall review the medical
records of each Medicare beneficiary in the Beneficiary Sample based on the
supporting documentation available at VITAS's offices or under VITAS's control
and applicable billing and coding regulations and guidance to determine whether
the beneficiary was eligible for hospice services for the Selected Claim Period.
 
For any beneficiary in the Beneficiary Sample that results in a determination by
the IRO that the beneficiary was not eligible for the hospice benefit during the
Selected Claim Period, the IRO shall review all claims for hospice services
billed by VITAS for that beneficiary to determine whether the beneficiary was
eligible for hospice services. The IRO shall submit a supplemental report no
later than 90 days after the IRO completes its report. VITAS shall refund any
Overpayments identified as a result of this additional review and documentation
of the refund of any identified Overpayments shall be made available to OIG upon
request.
 
Additionally, the IRO shall perform a review of the system(s) and process(es)
that resulted in VITAS's erroneous determination that the beneficiary was
eligible for the hospice benefit, to identify any problems or weaknesses that
may have resulted in the identified error(s). The IRO shall provide its
observations and recommendations on suggested improvements to the system(s) and
the process(es) for determining eligibility for the hospice benefit.

 
 
b.
Appropriate Level of Services Review.  The Appropriate Level of Services Review
shall consist of a review to ensure that the medical record supports the
appropriateness of the Level of Services billed during the Selected Claim Period
and that the claim was properly submitted to and reimbursed by Medicare.  This
review shall be completed for each beneficiary in the Beneficiary Sample who was
determined to be eligible for hospice services during the Selected Claim
Period.  The IRO shall review medical records for the Medicare beneficiaries
selected based on the supporting documentation available at VITAS's offices or
under VITAS's control and applicable billing and coding regulations and guidance
to determine the appropriateness of the Level of Services billed and reimbursed.

 
 
 
Vitas CIA – Appendix B
3

--------------------------------------------------------------------------------

For any beneficiary in the Beneficiary Sample that results in a determination by
the IRO that the Level of Services billed was not appropriate, the IRO shall
review all claims for hospice services for that beneficiary where the Level of
Services billed was above Routine Home Care.  The IRO shall submit a
supplemental report no later than 90 days after the IRO completes its report. 
VITAS shall refund any Overpayments identified as a result of this additional
review and documentation of the refund of any identified Overpayments shall be
made available to OIG upon request.
Additionally, the IRO shall perform a review of the system(s) and process(es)
that resulted in VITAS's erroneous determination that medical necessity existed
for the Level of Services billed, to identify any problems or weaknesses that
may have resulted in the identified error(s).  The IRO shall provide its
observations and recommendations on suggested improvements to the system(s) and
the process(es) for determining medical necessity for the Level of Services
provided.
4.            Other Requirements.
a.
Supplemental Materials.  The IRO shall request all documentation and materials
required for its review of the medical records of the Medicare beneficiaries
selected as part of each Beneficiary Sample and VITAS shall furnish such
documentation and materials to the IRO prior to the IRO initiating its review of
each Beneficiary Sample.  If the IRO accepts any supplemental documentation or
materials from VITAS after the IRO has completed its initial review of any
Beneficiary Sample (Supplemental Materials), the IRO shall identify in the
Claims Review Report the Supplemental Materials, the date the Supplemental
Materials were accepted, and the relative weight the IRO gave to the
Supplemental Materials in its review.  In addition, the IRO shall include a
narrative in the Claims Review Report describing the process by which the
Supplemental Materials were accepted and the IRO's reasons for accepting the
Supplemental Materials.
 

b.
Claims without Supporting Documentation.  If VITAS cannot produce documentation
for the Selected Claim Period for any beneficiary selected as part of any
Beneficiary Sample, then the total reimbursement received by VITAS for hospice
services furnished to such beneficiary during the Selected Claim Period shall be
deemed an Overpayment. Replacement sampling for Medicare beneficiaries with
missing documentation is not permitted.

 
 
 
Vitas CIA – Appendix B
4

--------------------------------------------------------------------------------

c.
Use of First Samples Drawn.  For the purposes of all samples discussed in this
Appendix, the Medicare beneficiaries selected in each first sample shall be used
(i.e., it is not permissible to generate more than one list of random samples
and then select one for use with a Beneficiary Sample).

 
 
5.            Repayment of Identified Overpayments.  VITAS shall repay within 60
days any Overpayment(s) identified by the IRO in each Beneficiary Sample, in
accordance with the requirements of 42 U.S.C. § 1320a-7k(d) and 42 C.F.R. §
401.301-305 (and any applicable CMS guidance) (the "CMS overpayment rule").  If
VITAS determines that the CMS overpayment rule requires that an extrapolated
Overpayment be repaid, VITAS shall repay that amount at the mean point estimate
as calculated by the IRO.  VITAS shall make available to OIG all documentation
that reflects the refund of the Overpayment(s) to the payor.  OIG, in its sole
discretion, may refer the findings of any Beneficiary Sample (and any related
work papers) received from VITAS to the appropriate Federal health care program
payor (e.g., Medicare contractor) for follow up by that payor.
B.            Claims Review Report.  The IRO shall prepare a Claims Review
Report as described in this Appendix for each Claims Review performed.  The
following information shall be included in the Claims Review Report.
1.            Eligibility and Appropriate Level of Services Reviews Methodology.
a.
Review Population.  A description of the Beneficiary Population
.

b.
Review Objective.  A clear statement of the objective intended to be achieved by
the Eligibility Review and the Appropriate Level of Services Review.
 

c.
Source of Data.  A description of (1) the process used to identify the
beneficiaries in each Beneficiary Population and (2) the specific documentation
relied upon by the IRO when performing the Eligibility Review and the
Appropriate Level of Services Review.

 
 
 
Vitas CIA – Appendix B
 
5

--------------------------------------------------------------------------------



d.
Review Protocol.  A narrative description of how the Eligibility Review and the
Appropriate Level of Services Review were conducted and what was evaluated.
 

e.
Supplemental Materials.  A description of any Supplemental Materials as required
by A.4.a., above.

 
2.            Statistical Sampling Documentation.
a.
A copy of the printout of the random numbers generated by the "Random Numbers"
function of the statistical sampling software used by the IRO.
 

b.
A description or identification of the statistical sampling software package
used to select the samples described in this Appendix.

 
 
3.            Claims Review Findings.
a.
Narrative Results.
 

i.
A description of VITAS's hospice eligibility certification, recertification, and
determination of appropriate Level of Service processes, including the
identification, by position description, of the personnel involved.
 

ii.
A narrative explanation of the IRO's findings and supporting rationale
(including reasons for errors, patterns noted, concerns relating to the
eligibility for hospice or appropriateness of hospice services, etc.) regarding
the Eligibility Review and the Appropriate Level of Services Review.
 

b.
Quantitative Results.
 

i.
Total number and percentage of instances in which the IRO determined that the
documentation for a Medicare beneficiary did not support that the beneficiary
was eligible for the Medicare hospice benefit or did not support that the
beneficiary received the appropriate Level of Services based on medical
necessity, regardless of the effect on the payment.

 
 
 
 
Vitas CIA – Appendix B
6

--------------------------------------------------------------------------------

 
ii.
Total number and percentage of instances in which the documentation for a
Medicare beneficiary did not support that the beneficiary was eligible for the
Medicare hospice benefit or did not support that the appropriate Level of
Services was provided and in which such difference resulted in an Overpayment to
VITAS.
 

iii.
Total dollar amount of all Overpayments in the Eligibility Review and the total
dollar amount of all Overpayments in the Appropriate Level of Services Review.
 

iv.
The Eligibility Review Error Rate and the Appropriate Level of Services Review
Error Rate.
 

v.
An estimate of the actual Overpayment in the Beneficiary Population at the mean
point estimate.
 

vi.
A spreadsheet of the Claims Review results that includes the following
information for each Medicare beneficiary: beneficiary health insurance claim
number, date(s) of service, allowed amount reimbursed by payor, correct allowed
amount (as determined by the IRO), dollar difference between allowed amount
reimbursed by payor and the correct allowed amount.
 

c.
Recommendations. The IRO's report shall include any recommendations for (1)
improvements to VITAS's systems and processes for the certification and
recertification of eligibility for the Medicare hospice benefit to address the
specific identified problems or weaknesses; and (2) improvements to VITAS's
systems and processes for the determination of medical necessity for the Level
of Services to be provided to address the specific identified problems or
weaknesses.

 
 
4.            Credentials.  The names and credentials of the individuals who:
(1) designed the statistical sampling procedures and the review methodology
utilized for the Claims Review and (2) performed the Claims Review.
 
 
Vitas CIA – Appendix B
7